1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11   JOHNNY HERNANDEZ, an individual,     )            Case No.: 1:21-cv-00460-AWI-JLT
                                          )
12                 Plaintiff,             )            ORDER GRANTING STIPULATION TO
13          v.                            )            AMEND THE CASE SCHEDULE
                                          )
14   INDUSTRIAL FINISHES AND SYSTEMS, )
     INC., an Oregon corporation,         )
15                                        )
                   Defendant.             )
16   ____________________________________ )
17   INDUSTRIAL FINISHES AND SYSTEMS, )
     INC., an Oregon corporation,         )
18                                        )
                   Counter Claimant,      )
19
                                          )
            v.                            )
20
     JOHNNY HERNANDEZ, an individual,     )
21                                        )
                   Counter Defendant.     )
22                                        )
23   ____________________________________ )

24          Despite that the Court issued the case schedule less than a month ago and despite that the
25   parties did not believe settlement could be achieved absent some discovery (Doc. 11 at 6), the parties
26   have now agreed to participate in mediation in August, and they wish to do so without expending
27   resources on initial discovery. (Doc. 14) Good cause appearing, the Court ORDERS the case
28   schedule amended as follows:


                                                       1
1           1.     The parties SHALL make their initial disclosures no later than October 1, 2021.

2           2.     The deadline to seek amendments to the pleadings, either through a stipulation or a

3    motion not amend, no later than November 5, 2021.

4           3.     The mid-discovery status conference is CONTINUED to December 3, 2021 at 8:30

5    a.m.

6
7    IT IS SO ORDERED.

8       Dated:    July 8, 2021                            _ /s/ Jennifer L. Thurston
9                                               CHIEF UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      2
